DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 16, 17, 18, 19, 20 and 21 are rejected under pre-AlA 35 U.S.C. 102(b) as being
anticipated by Schultz et al., U.S. 8,464,794 published 30 December 2010.
Schultz et al. discloses a method (col. 1, lines 13-17) of enhancing fluid communication between
a borehole and a formation in the earth, the method comprising: positioning a high-power laser tool (fig
2, 20, 26; col. 9, lines 55-61) in a predetermined location within a borehole in a formation; the laser tool
in optical communication (27; col. 11, lines 46-50) with a source of a high-power laser beam (26),
delivering the high-power laser beam in a predetermined laser beam delivery pattern (fig 6A, 6B; col. 13,
lines 1-22) to the formation; wherein, the laser beam delivery pattern comprises a plurality of laser
beam perforation patterns (col. 9, lines 20-22), wherein the location and shape of the laser beam
perforation patterns are based at least in part on geological properties (col. 13, lines 54-64) of the
formation; whereby the laser beam delivery pattern creates a custom geometry in the formation;
whereby fluid communication between the borehole and the formation is increased (col. 8, lines 51-58).
Schultz et al. discloses the custom geometry in the formation comprises longitudinal slots (col. 9,
lines 20-22), circular pie shapes spaced along the length of the borehole (col. 25, lines 63-66), a longitudinal slot in a pie shape (col. 25, line 66 —col. 26, line 3) or disc shaped.

(col. 2, lines 25-29).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 13, 17, 20 and 23 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1, 9 and 10 of U.S. Patent No. 9,719,302. Although the claims at issue are not
identical, they are not patentably distinct from each other because:
Patented claim 1 includes all the limitations of pending claim 13.
Patented claim 9 includes all the limitations of pending claims 17 and 20 including the pie or disc
shaped geometry.
Patented claim 10 includes all the limitations of pending claim 23.

Claims 13, 14, 15,16, 17,18, 19, 20, 21 and 23 are rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1, 2, 3, 4,5, 6, 7, 8, 9 and 10 of U.S. Patent No.
10,683,703. Although the claims at issue are not identical, they are not patentably distinct from each
other because:
Patented claim 1 includes all the limitations of pending claim 13.
Patented claims 2-9 include all the limitations of pending claims 14-21 respectively and
verbatim.
Patented claim 10 includes all the limitations of pending claim 23.
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 March 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676